Gunter, Justice.
This appeal is from convictions in the trial court for the crimes of rape and sodomy. The appellant’s contentions here are that there was insufficient evidence to support the jury verdicts and that there was insufficient evidence to corroborate the testimony of the alleged victim.
A review of the record and the transcript convinces us that the evidence was sufficient to support the verdicts rendered by the jury. With respect to corroboration, one witness testified that he knew the appellant personally and that he let him out of his taxi at the approximate time and place where the crimes occurred. Another witness testified that he discovered the victim just after the alleged crimes had been committed, and he saw the perpetrator of the crimes flee from the scene. Also, the transcript of the trial shows other physical corroborating evidence of the *878commission of the charged crimes.
Submitted October 23, 1973
Decided March 7, 1974
Rehearing denied March 21, 1974.
Randall & Turner, William C. Randall, Bernice Turner, for appellant.
Fred M. Hasty, District Attorney, Walker P. Johnson, Jr., James W. Smith, Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, Assistant Attorney General, G. Stephen Parker, Deputy Assistant Attorney General, for appellee.
Upon review we determine that the errors enumerated by the appellant in this court are wholly without merit.

Judgments affirmed.


All the Justices concur.